Citation Nr: 1720048	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a urinary disability, to include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2012, the Board remanded the issues on appeal for a Board hearing.  The Veteran testified before the undersigned at a March 2013 video-conference hearing.  A transcript of the hearing is of record.

In June 2013, the Board remanded the issues on appeal for further development, to include obtaining outstanding service personnel and treatment records and providing the Veteran with a VA examination.

The case returned to the Board in March 2016, at which time the Board again remanded the issue on appeal for further development, to include obtaining outstanding VA treatment records and a new medical opinion, with supporting rationale, as to whether the Veteran's overactive bladder disability relates to service.  That development having been completed, the case has again returned to the Board.

Additionally, in the appellate brief dated in February 2017, the Veteran's representative asserted that there were two issues on appeal, the above-listed issue of entitlement to service connection for a urinary disorder, and the issue of entitlement to service connection for diabetes mellitus type 2.  However, the Board notes that the issue of entitlement to service connection for diabetes mellitus was previously denied in the March 2016 Board decision.  Accordingly, that issue is no longer before the Board.



FINDING OF FACT

The Veteran's urinary disability was caused by nonservice-connected diabetes and does not relate to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection fora urinary disability, to include as secondary to diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In this regard, letters dated in July 2007 and July 2013 provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection on direct and secondary bases, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, private medical records (PMRs), Social Security Administration (SSA) records, VA treatment records, records of VA examinations and medical opinions, and statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  In addition, following the June 2013 Board remand, the RO conducted an extensive search to identify and associate with the claims file all of the Veteran's service personnel and treatment records.  The Veteran has not since identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

Additionally, a VA genitourinary examination was provided in August 2014 with an addendum opinion in April 2016.  See 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Taken together, the examination report and opinion are adequate to decide this claim, as they are based on a review of the Veteran's claims file and reported history; contain a description of the history of the disability at issue and describe the current findings in sufficient detail so that the Board's review is a fully informed one; document and consider the relevant medical facts and principles; and provide an opinion regarding the nature and etiology of the Veteran's claimed condition.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Neither the Veteran nor his representative has challenged the adequacy of the April 2016 addendum.  Thus, the examination report and addendum opinion are adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that the previous examination was not sufficient, any deficiency has since been cured by the April 2016 VA addendum opinion.  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 312 (2007).



In light of the foregoing, the Board finds that there was substantial compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, as discussed, the RO/AMC undertook efforts to obtain and associate with the claims file all outstanding records identified in the prior June 2013 Board remand; associated with the claims file outstanding VA treatment records, PMRs, SSA records, VA treatment records, records of VA examinations and VA medical opinions, to the extent obtainable; and provided the Veteran an adequate VA examination and opinion.  Accordingly, the Board finds that there has been substantial compliance with its remand directives, and that no prejudicial error exists in this regard.  See Stegall, 11 Vet. App. at 271; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.  Therefore, the Board may proceed with appellate review.


II.  Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA law also permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The claim for service connection for a urinary disability was not asserted or otherwise indicated to have developed in service or proximate to service or otherwise to be directly causally linked to service, but rather, it was claimed secondary to diabetes mellitus.  Since service connection for diabetes mellitus was previously denied in a March 2016 Board decision, secondary service connection is denied as a matter of law based on the absence of a primary service-connected disability on which to base this claim.  38 C.F.R. § 3.310 (a); Allen, 7 Vet. App. 448.  Furthermore, the Board finds that there are no other service-connected conditions to associate with the Veteran's urinary disability.

Additionally, the Board finds that service connection on a direct basis for a urinary disability is not warranted because there is no evidence to show that the Veteran's overactive bladder disability had its clinical onset during active service or is related to any incident of service.  As a result, the medical and lay evidence do not establish a continuity of symptomatology that links his urinary disability to service or indicates that his urinary disability otherwise relates to service.  Instead, the evidence of record supports that the Veteran's urinary disability is due to his diabetes, which is, as discussed, not service connected.

Turning to the evidence of record, during his service in September 1970, the Veteran was treated for acute urethritis due to gonococcus.  See September 1970 

Service Treatment Records.  He was also treated for epididymitis.  The Veteran's November 1971 separation examination was silent for urinary complaints nearly one year post infection.  See November 1971 Report of Medical Examination.  Clinical evaluation of the genitourinary system and urinalysis were normal at that time.  See id (reporting a normal genitourinary system and a negative urinalysis).  Furthermore, in a statement of medical condition, the Veteran reported that there had been no change in his medical condition from his November 1971 medical examination.  See April 1972 Statement of Medical Condition (stating that there had been no change in his medical condition since his last separation examination that occurred on November 1971).

The Veteran's VA treatment records document his current diagnosis of diabetes, and additionally reflect that he experiences symptoms of urinary dysfunction.  See 2015 and 2016 Danville VA Medical Reports.  Additionally, he has been diagnosed with an "overactive bladder."  See August 2014 VA Urinary Tract (Including Bladder and Urethra) Conditions Disability Benefits Questionnaire (DBQ).   

However, the record suggests that his diagnosed urinary disability is unrelated to his active service and is, instead, linked to his current diabetes.  In this regard, in an April 2016 VA medical opinion as to the etiology of the Veteran's urinary dysfunction, the VA medical examiner found that the Veteran's urinary symptoms are less than likely not due to the acute urethritis and/or epididymitis that happened on active duty.  See April 2016 Medical Opinion DBQ.  Although the examiner acknowledged that the Veteran was diagnosed with a gonococcal infection while on active duty, the VA examiner indicated that the Veteran's in-service urinary pathology resolved without residuals, as evidenced by the fact that the Veteran did not report any urinary issues at the time of his discharge and that his genitourinary system was clinically evaluated as normal on separation.  See id.  Rather, the April 2016 VA examiner noted that the Veteran's reported urinary frequency and nocturia were more problematic when his diabetes was uncontrolled.  See id.  Accordingly, based on the Veteran's reports and the medical evidence of record, the VA examiner determined that that the Veteran's urinary disability, including his complaints of urinary frequency and nocturia, was more likely due to his diabetes.  See id.  

The April 2016 VA examination report and opinion is highly probative, as it represents the informed conclusion of a medical professional supported by a thorough explanation and based on a review of the Veteran's medical history, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Additionally, the medical opinion is bolstered by the medical treatment records reflecting the Veteran's history of erratic glucose levels and noting that he was "chronically non-compliant with [his] [d]iabetes therapy."  See February 2007 VA Psychiatry Discharge Summary; February 2007 VA Psychiatry Note.  Accordingly, the April 2016 VA examiner's report and opinion carries significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Additionally, in his March 2013 Board hearing testimony, the Veteran explicitly asserted that he had a urinary disability that was secondary to diabetes.  See March 2013 Board Hearing Testimony.  Furthermore, he specifically maintained that he did not have either his current urinary disability during his service.  Instead, he stated that this condition had its onset in the years following his discharge.  See id.  As a result, the Veteran's testimony does not support a finding that his urinary disability had its onset during or is otherwise related to his active service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and 

service connection for a urinary disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a urinary disability, to include as secondary to diabetes, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


